Title: To George Washington from Tobias Lear, 25 December 1793
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Glasgow [Scotland] December 25th 1793
          
          I have the vanity to think you will not be displeased to hear of my safe arrival at
            this place. We had a passage of 28 days from New York, and in the course of it
            experienced much stormy weather.
          I have been here a fortnight, during which time I have been busily engaged in viewing
            the several large manufactories in the City and its neighbourhood, in some of which they
            exceed any other part of Great Britain, particularly in the fabric of muslins, which
            branch they have, ’till within this year past, carried on to a vast extent, not less
            than two hundred thousand persons having been employed in the several
            parts of this manufacture in this place & its vicinity: But the war and its
            concomitants have thrown more than 5/6ths of the above number out of employment.
            Notwithstanding which, and the similar effect which I am told is produced in other large
            manufacturing places in the Kingdom, there seems to be no prospect of a peace.
          As the muslin is made here in greater perfection than perhaps in any other part of
            Europe, and knowing that you & Mrs Washington have sometimes occasion to purchase
            goods of this kind I have ventured to send you a few articles agreeably to the enclosed
            Invoice, as they are of a quality not often met with in America—and much cheaper than I
            know such things are with you. The Cotton Cambrick is a
            new attempt at a substitute for that usually worn, and it bids fair to become a great
            object, as this sent is afforded at less than one half of what cambrick of equal quality
            generally costs. I have also added 3 dozen of glass tumblers for punch from a
            manufactory here which is an excellent one lately established, and with great
            improvements in its operation, all the cut & cypher work in the glass being
            performed by a steam engine, which has lessened the cost of cut glass more than 20 pr
            Cent. I gave to the manufacturer the crest of your arms which I had on the seal of a
            letter, which he has engraved on the front of each glass.
          I trust to that goodness which I have so often experienced to pardon the liberty which
            I have taken to send these articles without being desired to do it. Whenever it is
            convenient Mr Dandridge may pay the amount to my friend Mr James Greenleaf.
          Our Country is here pronounced emphatically the happy land—and the wisdom of keeping
            out of the bloody contest in which the nations of Europe are engaged has given a
            respectability to the American Government in the opinion here, which it would have been
            long in obtaining without the intervention of such a crisis to bring it to the test; and
            it seems to be as much the ardent prayer of many here that we may continue to preserve
            our enviable situation, as it would be of those who felt more immediately the blessings
            of it. Curses seem to be imprecated everywhere hereabouts upon those Barbarians, the
            Algeriens, who have again committed depredations on some of our unfortunate Countrymen,
            and an astonishment is expressed at their being permitted by the maritime powers to pass
            thus with impunity: But interest in a national question will
            generally prevail over humanity.
          I shall tomorrow set out for Edinburgh, where I shall continue for a few days, and then
            proceed to London, visiting such manufacturing places as Leeds—Manchester, Sheffield
            &c. which lay almost in my route.
          A Report of the taking of Toulon by the French is all we have new of a public nature;
            and as the vessel which takes this letter may not sail for two or three weeks, you will
            undoubtedly know whether this is a fact or not before this reaches you.
          In riding about to the manufactories in this neighbourhood I observed the hedges were
            mostly of furze, and that it formed an excellent hedge, and finding on enquiry that it
            grew readily, I got a pound of the seed, which is in the box with the other things, and
            likewise a pound of the Scotch Kail seed, which is said to be hereabouts of a superiour
            quality—it stands the winters here without injury—and at this time there are fields of
            it round the City that have all the verdure of a fresh clover field; but this is not to
            be wondered at, for there has been not the smallest symptom of frost in this County yet;
            the weather since I have been here corresponds very well with ours in Philada in April I
            have forwarded your letter to Mr Young—and when I get
            to London I shall remember the thorn bushes which I am to send out for you.
          I have taken up more of your valuable time with this letter than I intended when I
            began; but will trespass no further than to beg the favour of having my best &
            grateful respects made acceptable to your good Mrs Washington & my love to Mr
            Dandridge & my young friends. With the purest respect & truest affection I have
            the honor to be, my dear Sir, Your grateful friend & faithful servant
          
            Tobias Lear.
          
        